Citation Nr: 0121499	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to September 1941, from July 1942 to September 1945, from 
February 1952 to January 1954 and from February 1954 to July 
1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to a total disability rating 
based on individual unemployability and from an October 2000 
decision which denied entitlement to service connection for 
lung cancer.


FINDINGS OF FACT

1.  The veteran has lung cancer which was first manifested in 
mid 1999.

2.  Lung cancer was not present during service, or within one 
year after the veteran's discharge from service, nor was it 
manifested within 30 years after his last exposure to 
herbicide agents in Vietnam.

3.  There is otherwise no competent medical evidence of a 
nexus between the veteran's lung cancer and his service, 
including claimed exposure to Agent Orange during service.

4.  Entitlement to compensation benefits is established for 
adenocarcinoma of the prostate rated as 40 percent disabling, 
multiple actinic keratosis rated as 30 percent disabling, 
post operative residuals of a duodenal ulcer with hiatal 
hernia rated as 20 percent disabling and for hemorrhoids and 
sinus tachycardia rated as zero percent disabling.  His 
combined disability rating is 70 percent.

5.  The veteran last worked as a data librarian.  He has not 
worked since 1979.

6.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
compatible with his training and experience.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran had a 
hemorrhoidectomy for removal of internal and external 
hemorrhoids in February 1958.  In February 1971 he underwent 
a vagotomy, antrectomy, Billroth II anastomosis, 
gastrojejunostomy and hiatus herniorrhaphy.  Following that 
surgery he developed sinus tachycardia.  On his retirement 
examination in January 1971 it was noted that he had 
seborrheic dermatitis of the scalp and ears and keratoses of 
the hands.

In a rating action in August 1971 service connection was 
granted for post operative residuals of a duodenal ulcer with 
hiatal hernia which was rated as 20 percent disabling and for 
hemorrhoids and tachycardia which were each rated as zero 
percent disabling.

On VA examination in October 1991 the veteran was found to 
have actinic keratosis, multiple milia and dermatitis.  In a 
rating action in November 1991 service connection was granted 
for a skin condition and a 10 percent rating was assigned.

VA out-patient clinic records dated from September to 
November 1992 reveal that the veteran was found to have 
acantholytic squamous cell carcinoma of the forehead and 
basal cell carcinoma of the nose.  On VA examination in 
November 1992 diagnoses were severe actinic damage with 
multiple cutaneous malignancies likely related to long term 
sun exposure in a light skinned individual, basal cell 
carcinoma, multiple actinic keratoses and acne rosacea.

A report from a private hospital reveals that the veteran was 
admitted in June 1995 for treatment of prostate cancer.  It 
was reported that he had a history of elevated PSA of 
approximately 6-7 and had a transrectal needle biopsy of the 
prostate which was reportedly negative approximately one year 
earlier.  His PSA had increased to 9 five to six months 
before his admission.  A transrectal needle biopsy four to 
five months earlier revealed prostate cancer bilaterally.  He 
had interstitial prostate seed implant with iodine 125 seeds.

VA out-patient clinic records dated from April to December 
1998 reveal that in April the veteran had multiple keratotic 
lesions around the scalp, ears, face, hands and forearms.  
They were treated with liquid nitrogen.  In June 13 lesions 
were identified on the forearms, scalp, face, ears and upper 
back.  They were treated with liquid nitrogen.  In December 
it was reported that there were a couple of small, 
erythematous, scaly, raised lesions on the right temple which 
were suspicious for actinic keratoses.

In a rating action in February 1999 service connection was 
granted for adenocarcinoma of the prostate based on exposure 
to Agent Orange in Vietnam and a zero percent rating was 
assigned.  The rating for the veteran's service connected 
skin disorder was increased from 10 percent to 30 percent.

On VA examination in March 1999 the veteran complained of 
bladder outlet obstructive symptoms with nocturia up to five 
times a night, hesitancy, urgency and incontinence.  He had 
not required any recent catheterizations or dilations.  He 
reported dorsal curvature of the penis causing inability to 
have vaginal penetration and erections that were decreased in 
girth.  Examination revealed palpable plaque along the dorsum 
aspect of the penis.  The prostatic fossa was felt to be 
empty without any evidence of nodule or mass.  No hemorrhoids 
were noted.  The diagnoses were prostate cancer, status post 
implant with PSA undetectable and erectile dysfunction 
secondary to Peyronie's disease.

Examination of the skin revealed multiple erythematous 
hyperkeratotic papules with scale present on the face, 
extremities, back and chest.  There was a very large 
semicircular scar on the vertex of the scalp which measured 
20 cm in length.  Color photographs were provided.

In a rating action in April 1999 a 40 percent rating was 
assigned for adenocarcinoma of the prostate secondary to 
herbicide exposure.  The veteran then filed a claim for a 
total disability rating based on individual unemployability 
which was denied in a rating action in June 1999.

The veteran was hospitalized at a VA facility in June 1999 
complaining of a productive cough.  A chest x-ray showed 
right upper and right middle lobe infiltration with apical 
disease questionable for tuberculosis.  Tuberculosis was 
ruled out and he was treated for pneumonia.  A CT scan was 
done to rule out lung cancer.  In July 1999 it was reported 
that the CT scan showed a neoplasm obstructing the right main 
stem bronchus with post obstructive changes.  In November 
1999 it was reported that bronchoscopy and biopsy were 
positive for squamous cell carcinoma.  He was treated with 
radiation therapy.  

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in St. Petersburg, Florida in 
April 2001.  He stated that he had last worked at a missile 
range in the mid-Pacific.  He stated that he cut his tour a 
little short, mostly because of family problems.  He stated 
that he never worked after that, primarily because he was 
taking care of his father and stepmother.  He stated that 
after he got lung cancer he had an increase in shortness of 
breath and coughing.  He also described his exposure to Agent 
Orange in Vietnam.

Service Connection for Lung Cancer

The Board is aware of the recent change in the law in which 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  The Board finds that 
the evidentiary record in this case is complete and that 
there is no reasonable possibility that additional assistance 
to the veteran in gathering evidence would aid in 
substantiating his claim.  The statement of the case provided 
to the veteran and his representative provided notice of the 
evidence needed to substantiate his claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and it appears that all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder.  VA examinations were conducted and the reports are 
in the claims folder.  Extensive medical records and reports 
were obtained from VA and private medical facilities.  A 
hearing was conducted before the Board and the transcript was 
associated with the claims folder.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (2000); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).

Service connection also may be presumed, for certain chronic 
diseases, such as malignant tumors, which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year for malignant tumors), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Additionally, 
a veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era and has one of 
the diseases listed in 38 C.F.R. § 3.309(e) (2000) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e) (2000).  See 38 C.F.R. § 3.307(a)(6)(ii) (2000).  
The disorders listed in 38 C.F.R. § 3.309(e) are as follows: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  In the case of respiratory 
cancers, service connection may be granted on a presumptive 
basis where the disease became manifest to a compensable 
degree within 30 years after the last date on which the 
veteran was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii) (2000).

The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Thus, in this case, the veteran may establish service 
connection for lung cancer with proof of actual direct 
causation, in this case by either exposure to Agent Orange or 
other injury or disease in service.

The veteran, in effect, asserts that he has lung cancer which 
he asserts was caused by exposure to Agent Orange while he 
served in Vietnam.  Service personnel records show that the 
veteran served in Vietnam.  Service medical records do not 
show any evidence of lung cancer and there was none shown 
until mid 1999.  The veteran's last service in Vietnam ended 
in March 1967.  The evidence clearly indicates that lung 
cancer was not present in service or within one year after 
the veteran's discharge from service.  Lung cancer is among 
the chronic disorders for which the Secretary of VA has 
determined that a positive association with exposure to 
herbicide agents used in Vietnam exists.  However, the above 
cited regulation provides that application of the presumption 
requires that the disease become manifest within 30 years 
after the last date on which the veteran was exposed to the 
herbicide agent, which, in this case was in March 1967.  
Thus, service connection on any presumptive basis (to include 
on the basis of alleged exposure to Agent Orange in service) 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  Additionally, 
there is otherwise no competent medical evidence of a nexus 
between the veteran's lung cancer and his service, including 
claimed exposure to herbicides (Agent Orange) during service.  
Hence, service connection for lung cancer also may not be 
granted on a direct basis.

Disability Ratings

The veteran has established entitlement to compensation 
benefits for adenocarcinoma of the prostate rated as 40 
percent disabling since March 1999, multiple actinic 
keratosis rated as 30 percent disabling since April 1998, 
post operative residuals of a duodenal ulcer with hiatal 
hernia rated as 20 percent disabling since August 1971 and 
for hemorrhoids and sinus tachycardia rated as zero percent 
disabling since August 1971.  His combined disability rating 
has been 70 percent since March 1999.  

A.  Adenocarcinoma of the Prostate.

Residuals of prostate cancer may be rated as a voiding 
dysfunction.  The Rating Schedule provides a 40 percent 
rating where the wearing of absorbent materials which must be 
changed 2 to 4 times per day is required.  A 60 percent 
rating is provided where the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day is required.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.115a, 4.115b Diagnostic Code 7528 
(2000).

The veteran has residuals of radiation therapy for prostate 
cancer.  He has erectile dysfunction, however, that aspect of 
his disability has been attributed to Peyronie's disease for 
which service connection has not been established.  He also 
has urinary frequency, nocturia, post-void dribbling, and 
occasional stress incontinence.  He has not had urinary 
infections.  The evidence does not show the need for an 
appliance or for changing absorbent material more than 4 
times per day.  The veteran's symptoms are consistent with 
the presently assigned 40 percent rating and are not shown to 
result in significant interference with his ability to work.

B.  Multiple Actinic Keratoses

Actinic keratoses may be rated as for eczema.  38 C.F.R. 
§ 4.20 (2000).  The Rating Schedule provides a 30 percent 
rating where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is provided where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, Code 7899-7806 (2000).

The veteran has actinic keratosis with residuals of squamous 
cell and basal cell carcinomas which have been removed in the 
past.  On the most recent VA examination he had multiple 
erythematous hyperkeratotic papules with scale present on the 
face, extremities, back and chest and a large semicircular 
scar on the vertex of the scalp.  There was no evidence of 
ulceration or extensive exfoliation or crusting.  There was 
no evidence of systemic or nervous involvement.  Neither the 
examination report nor the accompanying color photographs 
demonstrated an exceptionally repugnant condition.  
Accordingly, the Board concludes that the 30 percent rating 
assigned is appropriate.

C.  Post Operative Residuals of a Duodenal Ulcer with Hiatal 
Hernia.

A 20 percent rating is provided for duodenal ulcer disease 
with continuous moderate symptoms or recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration.  A 40 percent rating is provided where there are 
moderately severe symptoms with impairment of health 
manifested by anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114 Code 7305 (2000). 

In this case the evidence does not show that the veteran has 
had any significant symptoms as a result of his duodenal 
disease in recent years.  The evidence does not show that he 
has impairment of health with anemia and weight loss or 
recurring incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Accordingly, 
he does not qualify for a 40 percent rating.

D.  Hemorrhoids and Sinus Tachycardia.

A zero percent rating is provided for mild or moderate 
hemorrhoids.  A 10 percent rating is provided for hemorrhoids 
which were large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 Code 7336.  
The medical evidence does not show that the veteran has had 
any recent problem with hemorrhoids.  On VA examination in 
March 1999 it was specifically reported that no hemorrhoids 
were found.  Accordingly, the Board finds that a zero percent 
rating is appropriate for the veteran's service connected 
hemorrhoids in this case.

The Rating Schedule provides a 10 percent rating for 
supraventricular arrhythmias with permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104 
Code 7010.  Where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
There is no recent evidence of the veteran having experienced 
any problem with tachycardia.  Accordingly, a zero percent 
rating is appropriate for tachycardia in this case.

Total Disability Rating Based on Individual Unemployability 

To establish a total disability rating based upon being 
individually unemployable due to service-connected 
disabilities, the evidence must show that the veteran is 
unable to obtain or retain substantially gainful employment 
because of service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991) 38 C.F.R. §§ 3.340, 3.341 (2000).  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2000).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2000).

The applicable laws and regulations provide that a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2000).  Additionally, where the percentage standards set 
forth above are not met, a total disability rating based on 
individual unemployability may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service if the veteran is unemployable by reason 
of service connected disability.  The governing norm in such 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1), 
4.16(b) (2000).

The veteran's combined ratings meet the requirements of 
38 C.F.R. 4.16(a) since his combined rating is 70 percent and 
his adenocarcinoma of the prostate is rated 40 percent.  
However, his combined schedular rating is less than 100 
percent.  Therefore, the ultimate question is whether the 
veteran, in light of his service- connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hose 
v. Brown, 4 Vet. App. 361 (1993).

The record shows that the veteran completed more than 29 
years of military service and attained the rank of sergeant 
major.  He reported that he completed two years of college 
education.  He also reports work experience as a rural mail 
carrier, a supply specialist and a data librarian.  He has 
reported that he last worked full time in 1979.  He has 
indicated that he receives military retired pay and Social 
Security benefits.  He stated that he did not leave his last 
job because of disability.  

Keeping in mind that in determining whether the veteran is 
entitled to a total disability rating based on individual 
unemployability, his non-service connected disabilities, 
including lung cancer, may not be considered and his age (81) 
is not a factor, the Board finds that the combined effect of 
his service connected disabilities could render him unable to 
perform strenuous manual labor, but given his education and 
work experience, he is qualified for many types of more 
sedentary employment which he could perform in spite of those 
disabilities.  There is no indication that his service 
connected disabilities would cause significant impairment in 
his ability to perform work in an office type environment for 
which he is suited by education and experience.  Therefore, 
the Board concludes that the veteran is not unemployable by 
reason of service connected disability and is not entitled to 
total disability rating based on individual unemployability 
in this case.


ORDER

Entitlement to service connection for lung cancer is denied.  
Entitlement to a total disability rating based on individual 
unemployability is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

